Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The replacement drawing filed 1/28/2022 is objected to under 35 U.S.C. 132(a) because it introduces new matter.  The replacement figure 3 shows the panels in the header, which was originally disclosed but not shown, however, the size of the panels has shrunk relative to the header as well as the panels of figure 2 so the new figure appears to add some sort of additional telescoping.
The drawings were received on 1/28/2022.  These drawings are unacceptable.


The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the longitudinally aligned overlapping panels and the panels with one joined end (in addition to the grille) and an opposing unjoined end must be shown or the feature(s) canceled from the claim(s) (see below 112s for clarification).  No new matter should be entered.

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the weather strip mounted to the bottom of the frame must be shown or the feature(s) canceled from the claim(s) (original figure 3 shows weather strip 48 mounted to the bottom of the door and unacceptable replacement figure 3 doesn’t show the weather strip, it just has two part numbers for the same threshold 20 shown in the original figure 3).  No new matter should be entered.  Examiner notes for the non-final, as detailed in the 112(b) rejections, it was assumed that the frame location was a typo and the figure was correct.  Applicant has made it clear on the record that the claim was correct and the figure is wrong so the drawing objection is maintained.

The drawings are objected to because:
The specification paragraph [026] indicates the pulley system 36 has multiple components, however, only a single circle is shown so the details of the interconnection of motor, pulley system, and connector are unclear.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: the specification includes numerous features with limited or no description, e.g. the clamp and the nature of the overlapping.  As detailed in the 112 rejections below, these limited descriptions give rise to claim support interpretation issues.
Appropriate correction is required.

Claim Objections
Claim 11 is objected to because of the following informalities:  the claim includes the typo “pully” instead of “pulley”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 15, and 16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Both claims describe the panels as overlapping and having a first end connected to an adjacent panel and a second free end as well as describing the grille expanding and contracting the panels.  It is unclear from the original disclosure in what direction or manner the panels overlap as the panels are only shown from the front or back and appear to be planar and the specification includes no details of where or how the panels overlap.  As shown below, overlap means extend over or have an area in common with.  As such, without a direction it is not possible to discern if the panels overlap when viewed from above (i.e. they are aligned and cover the same area) or when viewed from the side (i.e. the panels cover each other at adjacent longitudinal edges).
The lack of clarity in how the panels overlap makes determination of the functioning of the grille difficult as well since as shown the panels appear to be planar (overlapping when viewed from above) but that would make extending and retracting using the apparently planar grille difficult as the panel edges would need to move to a stacked position and just the planar retraction of the grill would not move from linear to stacked.
Also, the connection of the panels, other than via the grille, is not shown and it is unclear how only one end (e.g. the upper end) could be connected as the upper ends are spaced apart so just the upper ends do not appear to be connectable to each other and the upper end of one panel in the extended position is adjacent the lower (unconnected end) of the panel above so the connection does not appear to be there either.  As the grille is claimed separately from the joined ends, they are considered to be two separate recitations requiring separate structures, two separate recitations of the same structure would be improper double inclusion.

    PNG
    media_image1.png
    140
    636
    media_image1.png
    Greyscale


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 and 8-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 15, and 16 includes the limitation “a plurality of longitudinally overlapping panels”.  As noted in the above 112(a) rejection, it is unclear how or in what direction the panels overlap.
Claims 1, 15, and 16 includes the limitation “each of said plurality of panels having a first end joined to an adjacent one of said plurality of panels and an opposing second end unjoined at the adjacent one of said plurality of panels”.  As noted with the above 112(a), it is unclear how the panels are interconnected other than via the grille.  As such, the limitation of the joined end by means of tabs and slots, as now recited by amendment, appears to be improper double inclusion as the grille includes the tabs and slots and is recited separately with separate tabs and slots.
Claims 1 and 16 each include the limitation “each of the plurality of bars includes two slots”.  It is unclear if the two slots include the previously recited slot of the joined ends or if they are a second set of slots.  As noted above, there are only the slots of the grille shown so the joined end slot appears to be improper double inclusion.
A similar issue arises with “each of the plurality of bars comprises a slot on opposing ends” of claim 15.
Claim 13 includes the limitation “a clamp to manually lift said plurality of panels, said clamp are further able to attach to said frame to maintain said plurality of panels open at a predetermined height on said frame” in lines 1-4.  While a clamp is shown in figure 3, the clamp 46 is simply shown as a box with no structural details and as such it is difficult to determine how the clamp works.  As the clamp is described only functionally and not structurally in the disclosure, the limitation will be read as a functional limitation.
Claim 15 includes the limitation “at least one of the plurality of bars disposed at the first side of each panel” in lines 8-9.  It is unclear how one bar can be on each of the panels, at least one requires only one.  If a respective one of the plurality of bars is at a respective end of each panel it should be claimed as such.  Also, the original recitation was a first end, not a first side.
Claim 15 includes the limitation “the plurality of panels can be lifted by manual or automatic means” (emphasis added) but then goes on to describe both manual and automatic means  As the term “or” indicates an alternative limitation, both manual and automatic operation are not required.  For purposes of examination, only one of manual or automatic operation need be found.
Dependent claims are rejected as depending from a rejected claim.
In view of the combination of 112(a) and 112(b) issues, claims will be examined as best understood.
Claim Objections
Claims 7 and 14 objected to because of the following informalities:  both claims have the status of cancelled and yet include text and in the case of claim 14 amendments.  Per 37 CFR 1.121(c)(4) no text shall be included in a cancelled claim.  As the subject matter of both claims has been rolled up into the independent, the claim status is considered to be correct and the claims are cancelled.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-6 and 8-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over US patent 1832966 to Cook (hereinafter Cook) in view of US patent 6488072 to Wang (hereinafter Wang), US patent 6061967 to Judds (hereinafter Judds), and US patent 10871021 to Kun (hereinafter Kun).
Regarding claims 1, 6, 8, and 11 as best understood, the vertically telescoping closure is shown in Cook in figures 1-12 with a frame 4,5 defining an opening A; a plurality of longitudinally aligned overlapping panels 1, 2, and 3 disposed at the opening, each of said plurality of panels 1, 2, and 3 having a first end joined to an adjacent one of said plurality of panels and an opposing second end unjoined at the adjacent one of said plurality of panels for enabling each of said plurality of panels to shift axially with respect to one another between a telescopically contracted array and a telescopically extended array (as best understood panels are interconnected for telescoping movement), and a grille support assembly (with 31,32) includes one bar 33 disposed at the first side of panel 3 and connected by at least two transverse linking members 31,32 pivotally, wherein the linking members 31,32 enable the grille support assembly to co- operatively expand and contract with the plurality of panels, wherein a center portion of the at least two transverse linking members are pivotally connected by a pivot member, wherein the bar 33 comprises a slot (figure 1) on opposing ends (i.e. two slots) to connect with the transverse linking members 31,32, and wherein the transverse linking members are slidably connected with the respective slots.
However, Cook does not show the grille having a plurality of bars connected to respective individual panels with individual linking members or the lower frame with weather strip and shows the operating means with gearing instead of a pulley system.
The individual panel arrangement is shown in Wang in figures 2-5 with a grille support assembly 50 comprises a plurality of bars 40 disposed parallelly at a side of the plurality of panels 30 (the bars being solid along their length, which would provide a solid portion between the slots when provided to Cook), at least one bar disposed at the first side (upper side shown in figure 3) of each panel is interconnected to an adjacent bar 40 by at least two transverse linking members 53 pivotally, wherein the linking members enable the grille support assembly 50 to co-operatively expand and contract with the plurality of panels, wherein a center portion of the at least two transverse linking members 53 are pivotally connected by a pivot member (shown in figure 3), wherein each bar 40 comprises a slot (shown in figure 2) on opposing ends to connect with the transverse linking members 53, and wherein the transverse linking members 53 are slidably connected via 54 with the respective slots.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the vertically telescoping closure apparatus of Cook with the individual panel bar and linkage arrangement of Wang because the individual panels each having a bar connecting to transverse links allows for better support and controlled movement of each panel.
A lower frame with weather strip is shown in Judds in figures 1-4 where frame includes lower frame member 100 with weather strip 180 and the frame defines a rectangular shape (an upper member, two side members, and a lower member).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the vertically telescoping closure apparatus of Cook with the lower frame member with a weather strip because lower frame members provided the known benefit of additional support for the lower end of the door as well as providing a fixed location for the weather strip, which provided the known benefit of better sealing the lower end of the door against drafts or liquids.
A pulley system is shown in Kun in figures 1-9 where motor 7 is connected to pulley system (with pulleys 2) having connector 1 that may be rope as taught in column 5 lines 7-9 with the connector connecting to a panel operator grille.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the vertically telescoping closure apparatus of Cook, having the individual panel bar and linkage arrangement of Wang, with the pulley and connector system of Kun because all the claimed elements were known in the prior art as evidenced above, and one of ordinary skill in the art could have substituted one known element for another, using known methods with no change in their respective functions. Such a substitution would have yielded predictable results to one of ordinary skill in the art at the time the invention was made, since the elements perform as expected and thus the results would be expected.
Regarding claim 2, the frame includes left and right side members 4 and upper member 5 in Cook and the lower frame member 100 is provided by Judds as detail above in claim 1.
Regarding claim 3, the left frame member 4 is space from the right frame member 4 in Cook.
Regarding claim 4, the upper frame member 5 is connected to respective upper ends of left and right frame members 4 in Cook.
Regarding claim 5, when provided with the lower frame member of Judds, the lower member would be connected to left and right frame members 4 at the respective lower ends (similar to the arrangement of the upper member 5 connecting to the upper ends).
Regarding claim 9, the frame is of a rectangular shape in Cook, when provided with the lower member of Judds.
Regarding claim 10, the plurality of panels 1, 2, and 3 can be lifted by automatic means (with 36, 37, 38, 39, 43) in Cook.

Claims 12 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cook, Wang, Judds, and Kun as applied to claims 1-6 and 8-11 above, and further in view of US patent 1628511 to Petersen (hereinafter Petersen).  
Regarding claim 12, Cook is silent as to manual operation.  Manual operation is shown in Petersen in the embodiment of figure 8 (with generic details from figures 1-7) with counterweights 43 and 44 connected to panels 11 and 12 and attached to pulley system 50 for automatic operation.  Examiner notes pulley system from Petersen is not being applied as the pulley system of the rejection (pulley system is from Kun) but only to show the manual system of counterweights can be   interconnected with a pulley.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the vertically telescoping closure apparatus of Cook, having the individual panel bar and linkage arrangement of Wang, the lower frame member with weather strip of Judds, and the pulley and connector system of Kun, with the manual counterweight system of Petersen because manual operation allows for use of the closure in case of power outage and counterweights were a well-known and readily available manual assist system.
Regarding claim 13, Cook includes a clamp or holding means (examiner notes no structure has been described for clamp so interpreted based on function of holding open) with 6, 12, 13, 16, 17 (further taught on page 3 lines 21-94) and, when provided with the system of Petersen, the manual movement is caused by the counterweights moving down ward (Petersen door movement is opposite direction so when provided to upward opening closure counterweights would move down.

Claims 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cook in view of Wang  and Kun.
Regarding claim 15, as best understood, the vertically telescoping closure is shown in Cook in figures 1-12 with a frame 4,5 defining an opening A; a plurality of longitudinally aligned overlapping panels 1, 2, and 3 disposed at the opening, each of said plurality of panels 1, 2, and 3 having a first end joined to an adjacent one of said plurality of panels and an opposing second end unjoined at the adjacent one of said plurality of panels for enabling each of said plurality of panels to shift axially with respect to one another between a telescopically contracted array and a telescopically extended array (as best understood panels are interconnected for telescoping movement), and a grille support assembly (with 31,32) includes one bar 33 disposed at the first side of panel 3 and connected by at least two transverse linking members 31,32 pivotally, wherein the linking members 31,32 enable the grille support assembly to co- operatively expand and contract with the plurality of panels, wherein a center portion of the at least two transverse linking members are pivotally connected by a pivot member, wherein the bar 33 comprises a slot (figure 1) on opposing ends (i.e. two slots) to connect with the transverse linking members 31,32, and wherein the transverse linking members are slidably connected with the respective slots, wherein the plurality of panels 1, 2, 3 can be lifted by automatic means including motor 36.
However, Cook does not show the grille having a plurality of bars connected to respective individual panels with individual linking members and the automatic motor means uses gearing instead of a pulley.
The individual panel arrangement is shown in Wang in figures 2-5 with a grille support assembly 50 comprises a plurality of bars 40 disposed parallelly at a side of the plurality of panels 30, at least one bar disposed at the first side (upper side shown in figure 3) of each panel is interconnected to an adjacent bar 40 by at least two transverse linking members 53 pivotally, wherein the linking members enable the grille support assembly 50 to co-operatively expand and contract with the plurality of panels, wherein a center portion of the at least two transverse linking members 53 are pivotally connected by a pivot member (shown in figure 3), wherein each bar 40 comprises a slot (shown in figure 2) on opposing ends to connect with the transverse linking members 53, and wherein the transverse linking members 53 are slidably connected via 54 with the respective slots.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the vertically telescoping closure apparatus of Cook with the individual panel bar and linkage arrangement of Wang because the individual panels each having a bar connecting to transverse links allows for better support and controlled movement of each panel.
A pulley system is shown in Kun in figures 1-9 where motor 7 is connected to pulley system (with pulleys 2) having connector 1 that may be rope as taught in column 5 lines 7-9 with the connector connecting to a panel operator grille.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the vertically telescoping closure apparatus of Cook with the pulley and connector system of Kun because all the claimed elements were known in the prior art as evidenced above, and one of ordinary skill in the art could have substituted one known element for another, using known methods with no change in their respective functions. Such a substitution would have yielded predictable results to one of ordinary skill in the art at the time the invention was made, since the elements perform as expected and thus the results would be expected.

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cook, Wang, Judds, Kun, and Petersen.
Regarding claim 16, , the vertically telescoping closure is shown in Cook in figures 1-12 with a frame 4,5 defining an opening A; a plurality of longitudinally aligned overlapping panels 1, 2, and 3 disposed at the opening, each of said plurality of panels 1, 2, and 3 having a first end joined to an adjacent one of said plurality of panels and an opposing second end unjoined at the adjacent one of said plurality of panels for enabling each of said plurality of panels to shift axially with respect to one another between a telescopically contracted array and a telescopically extended array (as best understood panels are interconnected for telescoping movement), and a grille support assembly (with 31,32) includes one bar 33 disposed at the first side of panel 3 and connected by at least two transverse linking members 31,32 pivotally, wherein the linking members 31,32 enable the grille support assembly to co- operatively expand and contract with the plurality of panels, wherein a center portion of the at least two transverse linking members are pivotally connected by a pivot member, wherein the bar 33 comprises a slot (figure 1) on opposing ends (i.e. two slots) to connect with the transverse linking members 31,32, and wherein the transverse linking members are slidably connected with the respective slots.
However, Cook does not show the grille having a plurality of bars connected to respective individual panels with individual linking members, the lower frame with weather strip, or the manual operation and shows the operating means with gearing instead of a pulley system.
The individual panel arrangement is shown in Wang in figures 2-5 with a grille support assembly 50 comprises a plurality of bars 40 disposed parallelly at a side of the plurality of panels 30 (the bars being solid along their length, which would provide a solid portion between the slots when provided to Cook), at least one bar disposed at the first side (upper side shown in figure 3) of each panel is interconnected to an adjacent bar 40 by at least two transverse linking members 53 pivotally, wherein the linking members enable the grille support assembly 50 to co-operatively expand and contract with the plurality of panels, wherein a center portion of the at least two transverse linking members 53 are pivotally connected by a pivot member (shown in figure 3), wherein each bar 40 comprises a slot (shown in figure 2) on opposing ends to connect with the transverse linking members 53, and wherein the transverse linking members 53 are slidably connected via 54 with the respective slots.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the vertically telescoping closure apparatus of Cook with the individual panel bar and linkage arrangement of Wang because the individual panels each having a bar connecting to transverse links allows for better support and controlled movement of each panel.
A lower frame with weather strip is shown in Judds in figures 1-4 where frame includes lower frame member 100 with weather strip 180 and the frame defines a rectangular shape (an upper member, two side members, and a lower member).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the vertically telescoping closure apparatus of Cook with the lower frame member with a weather strip because lower frame members provided the known benefit of additional support for the lower end of the door as well as providing a fixed location for the weather strip, which provided the known benefit of better sealing the lower end of the door against drafts or liquids.
A pulley system is shown in Kun in figures 1-9 where motor 7 is connected to pulley system (with pulleys 2) having connector 1 that may be rope as taught in column 5 lines 7-9 with the connector connecting to a panel operator grille.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the vertically telescoping closure apparatus of Cook, having the individual panel bar and linkage arrangement of Wang, with the pulley and connector system of Kun because all the claimed elements were known in the prior art as evidenced above, and one of ordinary skill in the art could have substituted one known element for another, using known methods with no change in their respective functions. Such a substitution would have yielded predictable results to one of ordinary skill in the art at the time the invention was made, since the elements perform as expected and thus the results would be expected.
Manual operation is shown in Petersen in the embodiment of figure 8 (with generic details from figures 1-7) with counterweights 43 and 44 connected to panels 11 and 12 and attached to pulley system 50 for automatic operation.  Examiner notes pulley system from Petersen is not being applied as the pulley system of the rejection (pulley system is from Kun) but only to show the manual system of counterweights can be interconnected with a pulley.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the vertically telescoping closure apparatus of Cook with the manual counterweight system of Petersen because manual operation allows for use of the closure in case of power outage and counterweights were a well-known and readily available manual assist system.

Response to Arguments
Applicant's arguments filed 1/28/2022 have been fully considered but they are not persuasive.
In regards to applicant’s arguments directed to the drawing objections, the replacement figure raises new matter issues as derailed above.  Examiner acknowledges the language in applicant’s disclosure is unclear as to whether the panels are hidden or not as paragraph [020] says the panels would but the brief description of the drawings says could, however, since the detailed description says would the broadening in the description of the drawings alone is not sufficient to avoid the objection.
In regards to applicant’s arguments directed to the 112 rejections, examiner disagrees that the prior art showing of a plurality of overlapping panels is sufficient to overcome the 112(a) rejection for lack of showing in the present application.  The present application has no side view and as such examiner cannot assume that the panels overlap from the side.  In the only view present the panels appear to be planar.
Similarly, the fact that pulley systems are known in the prior art does not mean applicant’s showing of a circle is sufficient to convey how the applicant’s pulley system works.
In regards to the slots, as detailed above the addition of the slots to both the joined ends and the grille raises improper double inclusion issues.  Applicant has only a single means of connection, the grille.  The grille has the slots.  Separately claiming the slots as joining the ends of the panels and as part of the grille seems to be double inclusion as there are two claimed joints but only one disclosed.
In regards to the amendments to claim 1, examiner notes Judds has been added to teach the lower frame member and the weather strip thereon.  Examiner notes this change was made in view of the present amendments as in the non-final examiner detailed on the record that based on the drawings and the disclosure it was interpreted for examination that the weather strip was on the door as that was what was shown.  Applicant has clarified that the claims are what applicant intended and thus the mistake must be in the figures so the drawing objection for the weather strip is maintained.  As the lower frame member was originally ejected under Official Notice, applicant’s argument that it was not taught in the prior art is assumed to be a traversal and Judds is provided teaching the lower frame member.  Further, examiner maintains that when the teachings of Cook and Wang are taken as a whole the solid portion would be taught as Wang teaches a solid bar extending longitudinally to form the individual panel grille so when provided to Cook having two slots the slots would be on the bar separated by the center solid portion.
In response to applicant's argument that the examiner has combined an excessive number of references for claim 15, reliance on a large number of references in a rejection does not, without more, weigh against the obviousness of the claimed invention.  See In re Gorman, 933 F.2d 982, 18 USPQ2d 1885 (Fed. Cir. 1991).  The references are not arbitrary as argued by applicant but are in the field of doors and door operators and are related.  Examiner also notes the counterweights added to claim 15 were previously rejected with Petersen, which is not argued.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE A KELLY whose telephone number is (571)270-3660. The examiner can normally be reached Monday-Friday 9:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Coupe can be reached on 571-270-3614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CATHERINE A KELLY/Primary Examiner, Art Unit 3619                                                                                                                                                                                                        

cak